NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

PEDRO ARMANDO WALTON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-1288
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Melissa Polo,
Judge.



PER CURIAM.

             Affirmed. See Ishmael v. State, 735 So. 2d 509 (Fla. 2d DCA 1999);

Lynch v. State, 881 So. 2d 93 (Fla. 1st DCA 2004); Gutierrez v. State, 854 So. 2d 218

(Fla. 3d DCA 2003); Woods v. State, 807 So. 2d 727 (Fla. 1st DCA 2002); Edwards v.

State, 743 So. 2d 76 (Fla. 5th DCA 1999); Middleton v. State, 721 So. 2d 792 (Fla. 3d

DCA 1998).



KELLY, ATKINSON, and SMITH, JJ., Concur.